DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Arguments
Applicant’s response filed 27 November 2020 has overcome the objections to the drawings, specification, and claims and rejections under 35 U.S.C. 112.  Accordingly, the objections to the drawings, specification, and claims and rejections under 35 U.S.C. 112 have been withdrawn.  However, Applicant’s amendment has introduced further rejections under 35 U.S.C. 112 as set forth in the Office Action below.
Applicant's arguments filed 27 November 2020 have been fully considered but they are not persuasive. Regarding Claim 20, Applicant argues on Page 13 of the Remarks that, “the wall relied upon in the Office Action is not a front wall, and is not provided in a radial direction of the wire reel,” that, “the wall of the Office Action is above and forward of the reel, and it does not face the reel,” and “the actual front wall of Yuguchi appears to be in an axial direction of the twisting motor, or in an axial direction of the reel,” and therefore, that “there is no disclosure or suggestion of a front wall having at least one abutting member which abutts [sic] in a direction of a line in a pullback direction of the wire.”
Examiner respectfully submits that no structure has been positively recited to limit the wall except that it “provides a surface facing the wire fed out from the reel and which is located in a radial direction of the reel.”  Examiner notes that, as argued, the claims do not require that the front wall faces the reel.”  Examiner respectfully submits that as discussed in Par. 23 of the Office Action mailed 29 May 2020, Examiner has interpreted the wall in annotated Fig. 2 as a front wall as it is forward of the reel and towards the front of the restriction unit.  Examiner notes that the wall of Yuguchi faces the wire (5) and is located in a radial direction of the reel since a line can be drawn from the central axis of the reel which intersects the wall.  The rejection is maintained.
Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“entering route 81” (Par. 0077 et al.)
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not disclose wherein the first restriction unit includes at least one first restriction abutting member which protrudes from the front wall of the housing and includes a movable member.  Further, the specification does not disclose that the moveable member is a roller.
Par. 0071 discloses that the abutting member 94 may be a recessed member, for example, a pin, provided so as to “protrude inward with respect to” the case 91, for example, the front wall 91a.  Par. 0071 does not disclose that the abutting member, for example, a pin, “protrudes from” the front wall, but rather that the abutting member protrudes further into the housing than the front wall.
Par. 0072 discloses that the pin (94) is pushed into a pin hole in at least one of the side walls 91c and therefore is “in a position more inwards than the case 91 (the rear side of the front wall 91a).”  Therefore, the pin does not “protrude from” the front wall.
Par. 0077 discloses that the abutting member 94a may be movable (a roller) instead of a fixed abutting member such as the metal pin.  The movable abutting member 94a (roller) “is provided at a position more on the front side than the entering route 81.” Further Par. 0078 discloses that the abutting member protrudes inward of the housing unit 11 and Par. 0116 discloses that the abutting member protrudes toward the inside of the housing unit. Therefore, the specification does not disclose that the at least one first restriction abutting member “protrudes from” the front wall.
As (1) the specification does not disclose any embodiment that meet all the limitations of the claim(s) reduced to practice, (2) the drawings are not sufficiently detailed to show that Applicant was in possession of the claimed invention, and (3) one of ordinary skill in the art would not recognize that the abutting member (94, 94a) “protrudes from” the front wall instead of protruding inward with respect to the front wall, the specification does not describe the claimed invention in sufficient detail that one of ordinary skill in the art can reasonable conclude that the inventor had possession of the claimed invention.  Therefore, Claims 29 and 30 fail to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 depends from Claim 33 (Canceled).  Therefore, it is unclear of the dependency of Claim 34. For purpose of examination, Claim 34 will be interpreted as depending from Claim 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-22, 27-31, 34, and 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuguchi et al., hereinafter Yuguchi, (U.S. 5,983,473) in view of Nagaoka et al., hereinafter Nagaoka, (U.S. 2006/0283516).
Regarding Claim 20, Yuguchi discloses a housing (Main body: Fig. 2, #1) that houses a reel (Wire reel: Fig. 2, #11) on which a wire (Wire: Fig. 2, #4) is wound; and 
a feeding unit that feeds the wire from the reel provided in the housing (Pay-off unit: Fig. 2, #16), wherein the housing includes:

a second restriction unit (Guide rollers: Fig. 2, #12 and/or #13 and/or Lower wall of wire feeder (See Fig. 2, on Page 8 of this Office Action). Examiner notes that Pars. 0060, 0073, and 0117 of the specification discloses that the same structure can be both the first and second restriction unit performing the functions restricting the drawn out portion of the wire and restricting the wire pulled back toward the reel) that restricts the wire pulled back toward the reel by the feeding unit from deviating from a line extending in the pullback direction of the wire (Examiner notes that the rollers and lower wall would be capable of restricting the wire pulled back toward the reel); and
a front wall which provides a surface facing the wire fed out from the reel and which is located in a radial direction of the reel (See Fig. 2 on Page 8 of this Office Action. Examiner notes that the wall in annotated Figure 2, above, has been interpreted as a front wall as being towards the front of the restriction unit and forward of the reel);
the second restriction unit includes at least one abutting member which is arranged to abut against the wire pulled back to the reel deviating from the line in the pullback direction, and wherein the at least one abutting member protrudes from the front wall of the housing in a direction toward the line extending in the pullback direction (Guide rollers: Fig. 2, #12 and/or #13 and/or Lower wall of wire feeder (See Fig. 2, on Page 8 of this Office Action). Examiner notes that Pars. 0060, 0073, and 0117 of the specification discloses that the same structure can be both the first and second restriction unit 
the entering route is a route of the wire in a case where the wire fed from the reel by the feeding unit is guided to the feeding unit (See Fig. 2).  Yuguchi is silent to wherein the feeding unit pulls back a fed wire in a pullback direction toward the reel.
Nagaoka teaches a binding machine including a feed unit (17) wherein the feeding unit is capable of pulling back the fed wire to the reel side (Normal and reverse rotation of the motor: Par. 0044) in order to reduce looseness in the wire.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the feeding unit of Yuguchi would be capable of pulling back the fed wire to the reel side, as taught by Nagaoka, in order to reduce looseness in the wire (Nagaoka: Par. 0044).
[AltContent: arrow]

Regarding Claim 21, the combination of Yuguchi and Nagaoka teach all elements of the claimed invention stated above.  Yuguchi further discloses wherein the first restriction unit is at least a part of the front wall of the housing (See Fig. 2 on Page 8 of this Office Action. Examiner notes that Pars. 0060, 
Regarding Claim 22, the combination of Yuguchi and Nagaoka teach all elements of the claimed invention stated above.  Yuguchi is silent to the material of the first restriction unit and therefore, wherein the first restriction unit is at least partially made of metal.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the binding machine including at least the roller and lower wall of the wire feeder out of a material such as metal in order to provide sufficient strength and durability of the tool for its intended use.  Examiner notes that selecting a known material would be within the level of ordinary skill in the art.  Examiner notes that as Applicant did not traverse Examiner’s assertion that selection of known material such as metal would be within the level of ordinary skill in the art, said assertion is taken to be admitted prior art.
Regarding Claim 27, the combination of Yuguchi and Nagaoka teach all elements of the claimed invention stated above. Yuguchi further discloses wherein the first restriction unit includes at least one first restriction abutting member which is capable of abutting against the wire fed out from the reel (Guide rollers: Fig. 2, #12 and/or #13 and/or Lower wall of wire feeder (See Fig. 2, on Page 8 of this Office Action. Examiner notes that Pars. 0060, 0073, and 0117 of the specification discloses that the same structure can be both the first and second restriction unit performing the functions restricting the drawn out portion of the wire and restricting the wire pulled back toward the reel).
Regarding Claim 28, the combination of Yuguchi and Nagaoka teach all elements of the claimed invention stated above.  Yuguchi further discloses wherein the at least one first abutting member protrudes from the front wall of the housing (Guide rollers: Fig. 2, #12 and/or #13 (See Fig. 2, on Page 8 of this Office Action). Examiner notes that Pars. 0060, 0073, and 0117 of the specification discloses that 
Regarding Claim 29, the combination of Yuguchi and Nagaoka teach all elements of the claimed invention stated above. Yuguchi further discloses wherein the at least one first abutting member includes a movable member which is movable relative to the housing such that a contact portion at which the wire contacts the movable member changes (Guide rollers: Fig. 2, #12 and/or #13 (See Fig. 2, on Page 8 of this Office Action). Examiner notes that Pars. 0060, 0073, and 0117 of the specification discloses that the same structure can be both the first and second restriction unit performing the functions restricting the drawn out portion of the wire and restricting the wire pulled back toward the reel. Further, Examiner notes that the guide roller (13) “protrudes from”, interpreted per Pars. 0071-0078 and 0116 of the specification as “provided at a position more on the front side than the entering route” or “in a position more inwards than the case” the front wall of the housing.  Further, Examiner notes that a roller would have a moving/changing contact surface).
Regarding Claim 30, the combination of Yuguchi and Nagaoka teach all elements of the claimed invention stated above. Yuguchi further discloses wherein the movable member is a roller (Guide rollers: Fig. 2, #12, 13).
Regarding Claim 31, the combination of Yuguchi and Nagaoka teach all elements of the claimed invention stated above. Yuguchi further discloses wherein a feeding direction of the wire by the feeding unit is directed in a direction of a tangent to a virtual circle located at the maximum diameter portion of the reel or in the vicinity thereof, and the at least one of the abutting members is located at or in the 
Regarding Claim 34, the combination of Yuguchi and Nagaoka teach all elements of the claimed invention as stated above.  Yuguchi is silent to the material of the first restriction unit and therefore, wherein the second restriction unit is at least partially made of metal.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the binding machine including at least the lower wall of the wire feeder out of a material such as metal in order to provide sufficient strength and durability of the tool for its intended use.  Examiner notes that selecting a known material would be within the level of ordinary skill in the art.  Examiner notes that as Applicant did not traverse Examiner’s assertion that selection of known material such as metal would be within the level of ordinary skill in the art, said assertion is taken to be admitted prior art.
Regarding Claim 39, the combination of Yuguchi and Nagaoka teach all elements of the claimed invention as stated above. Yuguchi further discloses wherein the at least one abutting member of the second restriction unit is a movable member, and the movable member includes a contact portion with the wire, and the contact portion is movable (Guide rollers: Fig. 2, #12 and/or #13 (See Fig. 2, on Page 8 of this Office Action). Examiner notes that Pars. 0060, 0073, and 0117 of the specification discloses that the same structure can be both the first and second restriction unit performing the functions restricting the drawn out portion of the wire and restricting the wire pulled back toward the reel).
Regarding Claim 40, the combination of Yuguchi and Nagaoka teach all elements of the claimed invention as stated above. Yuguchi further discloses wherein the pullback direction of the wire is directed in a direction of a tangent to a virtual circle located at the maximum diameter portion of the reel or in the vicinity thereof, and the at least one abutting member of the second restriction unit is located at or in the vicinity of a contact point between the tangent and the virtual circle (See Fig. 2. 
Regarding Claim 41, the combination of Yuguchi and Nagaoka teach all elements of the claimed invention as stated above. Yuguchi further discloses a third restriction unit that restricts movement of the wire on a rear side of the entering route of the wire (Guide roller: Fig. 2, #12.  Examiner has interpreted each of the guide rollers (12, 13) and the lower wall of the wire feeder as separate restriction unit.  Further, roller (12) has been interpreted as being at a rear side of the entering route from the reel to the feeding unit).
Regarding Claim 42, the combination of Yuguchi and Nagaoka teach all elements of the claimed invention as stated above. Yuguchi further discloses wherein the third restriction unit is a protrusion protruding from a sidewall of the housing (See Fig. 1. Examiner notes that the axis of the roller (12) protrudes from a sidewall of the housing).
Claims 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuguchi in view of Nagaoka and Cranston, Jr. et al., hereinafter Cranston, (U.S. 3,387,556).
Regarding Claim 23, the combination of Yuguchi and Nagaoka teach all elements of the claimed invention stated above. The combination of Yuguchi and Nagaoka do not teach wherein the first restriction unit includes an abrasion prevention unit which prevents abrasion of the front wall due to contact of the wire.
However, Cranston teaches a wire binding machine wherein abrasion is a recognized issue and therefore includes an abrasion prevention unit (Abrasion resistant plate: Fig. 10, #94) on a wall (40) of the binding unit which protects the unit from abrasion by the wire.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an abrasion resistant plate as an abrasion prevention unit to the wall (Annotated in Fig. 2 on Page 8 of 
Regarding Claim 24, the combination of Yuguchi, Nagaoka, and Cranston teach all elements of the claimed invention as stated above.  Cranston is silent to the material of the abrasion prevention unit and therefore, wherein the abrasion prevention unit is at least partially made of metal.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the abrasion prevention unit out of a material such as metal, as metal is a known material with a hardness capable of resisting abrasion.  Examiner notes that selecting a known material would be within the level of ordinary skill in the art.  Examiner notes that as Applicant did not traverse Examiner’s assertion that selection of known material such as metal would be within the level of ordinary skill in the art, said assertion is taken to be admitted prior art.
Regarding Claim 25, the combination of Yuguchi, Nagaoka, and Cranston teach all elements of the claimed invention as stated above.  The combination of Yuguchi, Nagaoka, and Cranston further teach wherein the abrasion prevention unit is a metal plate provided so as to cover at least a part of the front wall (Abrasion resistant plate: Fig. 10, #94. Examiner notes that, as discussed in Claim 24, above, making the abrasion prevention unit out of material such as would have been obvious as a known material with a hardness capable of resisting abrasion).
Regarding Claim 26, the combination of Yuguchi, Nagaoka, and Cranston teach all elements of the claimed invention as stated above.  The combination of Yuguchi, Nagaoka, and Cranston further teach wherein the abrasion prevention unit protrudes toward an inside of the housing (Examiner notes that adding the abrasion resistant plate of Cranston to the wall of Yuguchi would result in the abrasion resistant plate protruding from the wall of Yuguchi and toward the upper inner wall of the housing (1)).  Cranston is silent to the material of the abrasion prevention unit and therefore, wherein the abrasion prevention unit is a metal material.  However, it would have been obvious to one of ordinary skill in the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799